                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

HANG S. H.,

                Petitioner,                                     Civ. No. 19-12508 (KM)

        V.


MATTHEW T. ALBENCE. et al..                                     MEMORANDUM AND ORDER

                Respondents.



        Petitioner, Hang S. H.,’ is an immigration detainee currently held at the Essex County

Correctional Center, in Newark. New Jersey. Petitioner, through counsel, has filed a petition for

writ of habeas corpus under 28 U.S.C.    §   2241. Petitioner challenges his detention as unlawful

because he was denied due process at his adjustment application interview. (DE I.) Specifically,

Petitioner submits he was “deprived of a good-faith, individualized adjudication of his 1-485

application” when USCIS failed to interview him before rendering a decision on his application.

Since the date of Petitioner’s initial filing, however, USCIS granted Petitioner’s Motion to

Reopen or Reconsider and conducted an individualized interview with Petitioner regarding his

1-485 application. (DE 9, at 5.) After the interview. Petitioner’s 1-485 was again denied. (Id.)

Petitioner indicates that he has filed a second Motion to Reopen or Reconsider with USCIS

arguing that the substance and circumstances giving rise to the decision to deny his 1-485 again

were “factually and legally suspect.” (DE 9, at 6.)

        At this time, it is unclear what relief Petitioner now seeks from this Court and whether

this Court has jurisdiction to hear this matter under 28 U.S.C.   §   2241. Accordingly, the Court


I
         Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, Petitioner is identified herein only by his first name and last initial.
directs Petitioner to provide a supplemental brief addressing the relief he seeks from this Court,

the specific procedural mechanism that might grant him that relief, and whether this Court has

jurisdiction to hear this matter under 28 U.S.C.   §   2241. The Court also directs Respondents to

provide a reply within (30) days of receipt of Petitioner’s supplemental brief.

        Accordingly, IT IS this 18th day of October 2019

        ORDERED that, within thirty (30) days of the entry of this Order, Petitioner shall file and

serve a supplemental brief which describes the redressability he seeks and this Court’s

jurisdiction over the matter; and it is further

        ORDERED that within thirty (30) days of receipt of the supplemental brief, Respondent

shall tile a reply; and it is further

        ORDERED that within seven (7) days of petitioner’s release, by parole or otherwise, as

well as any change in the basis for petitioner’s immigration detention, respondent shall

electronically file a written notice of the same with the Clerk.




                                                                 K VIN MCNULTY
                                                                 United States District Judge




                                                   2
